Title: To Thomas Jefferson from Thomas Paine, 15 March 1806
From: Paine, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir.
                            
                            New Rochelle March 15. ’06
                        
                        As the circumstances which I supposed would take place on the continent of Europe are already arrived I shall
                            be glad of an answer to my letter of the last days of January. I repeat my wish that you would not delay an answer as the
                            want of it holds me in useless inactivity. 
                  Yours in friendship
                        
                            Thomas Paine
                            
                        
                    